                                          Case 5:20-cv-03585-EJD Document 16 Filed 07/13/20 Page 1 of 3




                                   1
                                   2
                                   3
                                   4
                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8
                                         FAREED SEPEHRY-FARD,
                                   9                                                        Case No. 5:20-cv-03585-EJD
                                                        Plaintiff,
                                  10                                                        ORDER GRANTING IN PART AND
                                                 v.                                         DENYING IN PART PLAINTIFF’S IFP
                                  11                                                        APPLICATION
                                         DEPUTY H. LEE et al.,
                                  12                                                        Re: Dkt. No. 15
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                  14          Before the Court is pro se Plaintiff Fareed Sepehry-Fard’s motion for leave to proceed in

                                  15   forma pauperis (“IFP”). See Dkt. 4. This Court previously granted in part and denied in part

                                  16   Plaintiff’s IFP application. See Dkt. 13. The Court found that Plaintiff’s Section 1983 claims

                                  17   against Defendants Deputy H. Lee, Deputy McRoberts, and Sheriff Laurie Smith (the “Sheriff

                                  18   Defendants”) could proceed. However, Plaintiff’s claims against Defendants Amar R. Patel,

                                  19   Nationstar Mortgage LLC, Jan T. Chilton, Jospeh W. Guzzetta, Adam N. Barasch, Bernard J.

                                  20   Kornberg, and Serverson & Werson, APC (the “Bank Defendants”) failed to state a claim.

                                  21          Plaintiff has now filed a first amended complaint. Because the Court has already found the

                                  22   claims asserted against the Sherriff Defendants may proceed, the Court only addresses whether the

                                  23   amended complaint states a claim against the Bank Defendants. As an aside, Plaintiff again wants

                                  24   the Court to enforce his “non-judicial judgment” of $300 million. His non-judicial judgment is his

                                  25   own affidavit, which he argues has the force of a court judgment because it is a notarized.

                                  26   Plaintiff is again advised that his affidavits are not equivalent to a judgment and do not

                                  27   automatically entitle him to his requested relief.
                                  28   Case No.: 5:20-cv-03585-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S IFP APPLICATION
                                                                        1
                                           Case 5:20-cv-03585-EJD Document 16 Filed 07/13/20 Page 2 of 3




                                   1           Plaintiff’s application to proceed IFP establishes inability to pay court filing fees.

                                   2   Notwithstanding payment of any filing fee or portion thereof, a complaint filed by any person

                                   3   proceeding IFP pursuant to 28 U.S.C. § 1915(a) is subject to a mandatory and sua sponte review

                                   4   and dismissal by the Court if the complaint is frivolous, malicious, fails to state a claim upon

                                   5   which relief may be granted, or seeks monetary relief from a defendant who is immune from such

                                   6   relief. 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en

                                   7   banc). A complaint is frivolous for purposes of 28 U.S.C. § 1915(e)(2)(B) if it lacks an arguable

                                   8   basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). Similarly, a

                                   9   complaint fails to state a claim under Federal Rule of Civil Procedure 12(b)(6) unless it includes

                                  10   sufficient facts that, if accepted as true, state a claim “that is plausible on its face.” Ashcroft v.

                                  11   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); see also Bell Atl. Corp. v.

                                  12   Twombly, 550 U.S. 544, 570 (2007).
Northern District of California
 United States District Court




                                  13           As this Court already noted, Plaintiff is an active litigant. He has filed numerous lawsuits,

                                  14   including at least five previous suits relating to the property at issue in this case (12309 Saratoga

                                  15   Creek Dr.). See Sepehry-Fard, et al. v. U.S. Bank National Association, et al., Case No. 18-cv-

                                  16   00862-EJD (dismissing without leave to amend); Sepehry-Fard v. Nationstar Mortgage LLC et

                                  17   al., Case No.14-cv-03218-LHK (N.D. Cal.) (dismissing without leave to amend); Sepehry-Fard v.

                                  18   GreenPoint Mortgage Funding, Inc., et al., Case No. 13-cv-4535-EJD (N.D. Cal.) (dismissing

                                  19   without prejudice for lack of subject matter jurisdiction); Sepehry-Fard v. Aurora Bank FSB et al.,

                                  20   Case No. 12-cv-00871-EJD (N.D. Cal.) (dismissing with prejudice); Sepehry-Fard v. Aurora Bank

                                  21   FSB, No. 1-11-cv-209804 (Cal. Super. Ct.).

                                  22           The validity of the mortgages attached to the 12309 Saratoga Creek Dr. property have thus

                                  23   been extensively litigated. For this reason, Plaintiff’s amended complaint fails to escape the res

                                  24   judicata impacts of Plaintiff’s prior litigation. Plaintiff cannot proceed with his claims related to

                                  25   the 12309 Saratoga Creek Dr. property or any mortgages attached thereto due to the operation of

                                  26   preclusions doctrines. Fed’n of Hillside & Canyon Ass'ns v. City of L.A., 24 Cal. Rptr. 3d 543,

                                  27   558 (Cal. Ct. App. 2004) (“Res judicata bars the litigation not only of issues that were actually
                                  28   Case No.: 5:20-cv-03585-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S IFP APPLICATION
                                                                        2
                                          Case 5:20-cv-03585-EJD Document 16 Filed 07/13/20 Page 3 of 3




                                   1   litigated but also issues that could have been litigated.”). While Plaintiff argues that Defendants

                                   2   Amar R. Patel and Nationstar Mortgage LLC have been “financing the unlawful racket and

                                   3   conduct” toward Plaintiff, Plaintiff does not plead facts to specifically allege what unlawful

                                   4   actions these Defendants have done. See Fed. R. Civ. P. 8 (bare legal conclusions, without

                                   5   plausible facts, are insufficient to state a claim). Accordingly, Defendants Amar R. Patel and

                                   6   Nationstar Mortgage LLC are dismissed from this action without leave to amend.

                                   7          Plaintiff’s claims against Defendants Jan T. Chilton, Jospeh W. Guzzetta, Adam N.

                                   8   Barasch, Bernard J. Kornberg, and Serverson & Werson, APC still fail—they do not state a claim.

                                   9   Plaintiff asserts various conspiracy allegations against these Defendants. However, Plaintiff fails

                                  10   to provide any detail as to how the Defendants conspired against him. See Ashcroft, 556 U.S. at

                                  11   678. The Court advised Plaintiff that failure to correct his deficient pleading would result in these

                                  12   Defendants being dismissed without leave to amend. Because the amended pleading does not add
Northern District of California
 United States District Court




                                  13   any actual allegations to support Plaintiff’s conspiracy claim, the Bank Defendants are dismissed

                                  14   from this action without leave to amend.

                                  15          For the foregoing reasons, Plaintiff’s IFP application is GRANTED in part and DENIED

                                  16   in part. The Bank Defendants are DISMISSED from this action without leave to amend. The

                                  17   Marshal shall affect service of process on the Sheriff Defendants of the First Amended Complaint.

                                  18   The Court again advises Plaintiff to seek legal representation or advice in this matter.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 13, 2020

                                  21                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  22                                                    United States District Judge
                                  23
                                  24

                                  25
                                  26

                                  27
                                  28   Case No.: 5:20-cv-03585-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S IFP APPLICATION
                                                                        3
